Citation Nr: 1607735	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-09 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a back disability.

2 Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's 2013 remand request, the AOJ obtained a medical opinion to assist in determining the etiology of the Veteran's back and bilateral leg disabilities.  A March 2013 VA examiner reviewed the Veteran's claims file and opined that the Veteran's back disability (lumbar spine degenerative disk disease) is not caused or related to active duty service, due to the Veteran's pre-induction evaluation reports showing chronic back pain prior to service.  The examiner also opined that the Veteran's bilateral leg disability (bilateral hip degenerative joint disease) is not caused by or related to active service, the rationale being that the Veteran reported that his symptoms began in the mid 2000's which is well after his active duty dates.  This opinion however is inadequate to decide the claim. 

The examiner was to expressly consider whether there is clear and unmistakable evidence that the Veteran's back and bilateral leg disabilities preexisted military service and, if it did, whether there is clear and unmistakable evidence that the back and bilateral leg disabilities were not aggravated by service.  The examiner was to provide supporting rationale for his or her opinion.  Unfortunately, the Board's directives were not substantially complied with and another remand is necessary.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This obligation is mandatory, not discretionary.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the examiner who completed the March 2013 examination report for an addendum opinion regarding the claim for back and bilateral leg disabilities.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines another examination is necessary, then such should be arranged.  The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations should be performed.

a. Following a review of the claims file, and physical examination of the Veteran if deemed necessary, the examiner is requested to provide an opinion as to whether there is clear and unmistakable evidence (obvious or manifest) that the Veteran's back, right leg, or left leg disabilities existed prior to his entry onto his period of active duty.  Review of the entire file is required; however attention is invited to the November 1965 pre-induction examination and subsequent profile.

b. If the VA examiner determines that the Veteran's back, right leg, or left leg disability pre-existed his military service, provide an opinion as to whether there is clear and unmistakable evidence (obvious or manifest) that they were NOT aggravated to a permanent degree in his service beyond that which would be due to the natural progression of the disability.  Review of the entire file is required; however attention is invited to the June 1966 service treatment record noting a thigh injury and the January 1969 separation examination history, reporting cramps in the legs and recurrent back pain.

c. If the VA examiner determines that the Veteran's back, right leg, or left leg disability did not pre-exist his military service, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's back, right leg, or left leg disability is etiologically related to his military service, to include his in-service complaints of back pain and leg cramps as well as his credible report of in-service motor vehicle accident. 

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should indicate in his/her report that the claims folder was reviewed.  The reasons behind all opinions expressed should be provided. 
 
2. When the development requested has been completed, and after undertaking any additional development deemed by it to be appropriate, readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




